Citation Nr: 0940572	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-34 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ulnar neuropathy, post-operative.  

2.  Entitlement to service connection for bilateral upper 
peripheral neuropathy, claimed as due to herbicide exposure.  

3.  Entitlement to service connection for bilateral lower 
peripheral neuropathy, claimed as due to herbicide exposure.  

4.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to February 
1971, including service in the Republic of Vietnam.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  In that decision, the RO denied service 
connection for bilateral upper and bilateral lower peripheral 
neuropathy and did not reopen the claim of entitlement to 
service connection for right ulnar neuropathy, post-
operative, because new and material evidence had not been 
submitted.  

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996), it was determined that the statutory 
scheme in 38 U.S.C.A. §§ 5108 and 7104 (West 2002) 
establishes a legal duty for the Board to consider new and 
material issues regardless of the RO's actions.  The Board 
may not consider a previously and finally disallowed claim 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find.  As such, the 
Board must make its own determination as to whether new and 
material evidence has been presented to reopen the claim of 
service connection for post-operative right ulnar neuropathy.  

The issues of entitlement to service connection for bilateral 
upper and bilateral lower peripheral neuropathy are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  By an unappealed decision dated in December 1996, the RO 
denied the Veteran's claim of entitlement to service 
connection for right ulnar neuropathy, post operative.

2.  Evidence submitted subsequent to the December 1996 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and does not raise a 
reasonable possibility of substantiating the claim.   

3.  On January 9, 2008, prior to the promulgation of a 
decision in the appeal, VA received notification from the 
Veteran's representative that he wished to withdraw the issue 
of entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The rating decision of December 1996 is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1996).  

2.  The criteria for withdrawal of the appeal of the claim 
for a 10 percent evaluation based on multiple, noncompensable 
service connected disabilities are met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

On January 9, 2008, the Board received a written statement 
from the Veteran's representative which expressed the 
Veteran's intent to withdraw the appeal of the issue of 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.  The statement 
included the Veteran's name and file number.  The Board finds 
that this document satisfies the criteria necessary to 
withdraw this issue.  See 38 C.F.R. § 20.204.

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159. Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO provided VCAA notice to the Veteran in 
correspondence dated in May 2007.  In that letter, the RO 
advised the Veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the Veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  .  

Specific to requests to reopen, the claimant must be notified 
of both the above criteria and the criteria for reopening a 
claim for service connection.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In this case, the notice letter provided to 
the Veteran in May 2007 included the criteria for reopening a 
previously denied claim and information concerning why the 
Veteran's right ulnar neuropathy claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided.

In the May 2007 correspondence, the RO also informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.

The Board also finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records, VA medical center (VAMC) records and private medical 
records from Dr. Rockswold, Noran Neurology Clinic and Quello 
Clinic, Ltd.  During an August 2007 decision review officer 
(DRO) conference, the Veteran requested that the RO obtain 
records from the VAMC in Minneapolis dated in 1971 and 1972.  
The record shows that the RO requested these records in 
August 2007.  An August 2007 response shows that 1971 and 
1972 records were unavailable.  In his November 2007 
substantive appeal, the Veteran requested that a more 
detailed search be made for the VAMC records.  However, the 
Board finds that VA has satisfied its duty to assist the 
Veteran in obtaining these records.   

VA's duty to assist also requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A (d); 38 C.F.R. 
§ 3.159(c)(4), see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  For claims to reopen finally adjudicated claims, 
VA must provide a medical examination or obtain a medical 
opinion only if new and material evidence has been 
presented.  38 C.F.R. § 3.159(c)(4)(iii).  For reasons 
explained more fully below, the Board does not find that new 
and material evidence has been presented with respect to the 
right ulnar neuropathy claim.  Thus, VA had no duty to 
provide a medical examination for that condition, and the 
failure to do so is not a breach of its duty to assist.  

In a VCAA response dated in May 2007, the Veteran indicated 
that he had no other information to give VA to substantiate 
his claim.  The Veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal, and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.    

New and Material Evidence

The Board will first address the issue of whether new and 
material evidence has been submitted to warrant reopening the 
claim of entitlement to service connection for post-operative 
right ulnar neuropathy.  Despite any determination by the RO, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously-denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record.

The Veteran's original claim for service connection for right 
ulnar neuropathy was denied in November 1996 and again in 
December 1996.  Presumptive service connection was denied 
because there was no indication that the condition manifested 
to a compensable degree within the one-year presumptive 
period following the Veteran's separation in February 1971.  
In terms of direct service connection, the RO determined that 
the Veteran's condition resulted from post-service trauma and 
that there was no reasonable basis to attribute it to his 
period of active duty or to his other service connected 
disabilities.  

The evidence of record at the time of the December 1996 
rating decision included service treatment records, the 
report of an April 1971 VA examination, and records from Dr. 
Rockswold dated from August 1982 to June 1996.  In an October 
1995 letter, Dr. Rockswold stated that the Veteran had a 
major right elbow injury deer hunting 15 years prior.  A June 
1996 treatment note shows that the Veteran underwent a right 
ulnar nerve transposition in November 1995.  

Evidence submitted after the December 1996 denial included 
records from Noran Neurological Clinic, records from Quello 
Clinic and statements by the Veteran.  Upon reviewing this 
evidence, the Board does not find any basis to reopen the 
Veteran's claim.  The evidence submitted since the December 
1996 denial is new in that it was not of record at that time; 
however, it is not material.  The additionally submitted 
evidence only confirms what had already been established by 
the record: that the Veteran has been diagnosed with right 
ulnar neuropathy.  

Even though the standard for reopening a claim based on the 
submission of new and material evidence is a low one, the 
Board cannot reopen this claim because none of the 
additionally submitted evidence relates to an unestablished 
fact necessary to substantiate the claim; namely, that right 
ulnar neuropathy was shown in service or within a presumptive 
period or that the currently diagnosed right ulnar neuropathy 
was in any way related to the Veteran's active duty service.  
38 C.F.R. § 3.156(a).   

In regard to the Veteran's statements that he incurred right 
ulnar neuropathy in service, laypersons, such as the Veteran, 
are not competent to commend on medical matters such as the 
etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1).  
There are circumstances where lay evidence may be competent 
and sufficient to establish a diagnosis or medical etiology 
of a condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007).  Here, however, clinical testing and 
expertise are required to determine the etiology of ulnar 
neuropathy.  The Veteran's statements offered in support of 
his claim are not competent medical evidence and do not serve 
to establish that right ulnar neuropathy was incurred in 
service.  

In the absence of new and material evidence, the benefit of 
the doubt rule does not apply, and the petition to reopen the 
claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

	(CONTINUED ON NEXT PAGE)







ORDER

New and material evidence not having been received, 
entitlement to service connection for right ulnar neuropathy 
is denied.  

The appeal of the claim for entitlement to a 10 percent 
evaluation based on multiple, noncompensable service-
connected disabilities has been withdrawn and is therefore 
dismissed.


REMAND

The Veteran claims entitlement to service connection for 
bilateral upper and bilateral lower peripheral neuropathy as 
secondary to herbicide exposure.  The Board finds that the 
case should be remanded for additional development prior to 
further adjudication.  

In a May 2007 VCAA response letter, the Veteran indicated 
that an Agent Orange examination was conducted at the VAMC in 
Minneapolis.  It does not appear that a report of this 
examination is of record.  On remand, the RO should obtain 
said report and associate it with the claims file.  

The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4), see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The duty to provide a medical examination or 
obtain a medical opinion arises if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of that disability; 
establishes that the Veteran suffered an event, injury, or 
disease in service or that certain diseases manifested during 
an applicable presumptive period; and indicates that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service.  
38 C.F.R. § 3.159(c)(4).  Whether the evidence indicates that 
the disability may be associated with the Veteran's service 
is a low threshold.  McLendon, 20 Vet. App. at 82.  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the Veteran's bilateral 
upper and bilateral lower peripheral neuropathy claims have 
been met.  First, the evidence establishes that the Veteran 
served in the Republic of Vietnam, which entitles him to the 
presumption of herbicide exposure under 38 C.F.R. 
§ 3.307(a)(6)(iii).  Also, peripheral neuropathy is a disease 
entitled to presumptive service connection under 38 C.F.R. 
§ 3.309(e).   With regard to direct service connection, a 
service treatment note dated in May 1970 shows that the 
Veteran hurt his back playing football five months prior and 
experienced pain radiating into his left leg.  The report of 
an April 1971 musculoskeletal examination showed that the 
Veteran strained his back in the fall of 1969 and again in 
1970.  At the time of the examination, the Veteran reported a 
sharp pain in the left side of his back with tingling in his 
left leg.   

The Board also finds there to be competent medical evidence 
of a current disability and that the lay and medical evidence 
indicates that this disability may be associated with the 
Veteran's service.  Results of a March 2007 peripheral 
neuropathy study suggested the presence of sensorimotor 
polyneuropathy.  In a June 2007 private treatment note from 
the Quello Clinic, an examiner stated that the Veteran had a 
history of peripheral neuropathy of the arms and legs, 
probably from exposure to Agent Orange.  

At this time, the evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
and the Veteran should be provided with an appropriate 
examination.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should make efforts to obtain a 
report of an Agent Orange examination that 
the Veteran stated was conducted at the 
VAMC in Minneapolis.  All efforts should 
be documented and associated with the 
claims file.  

2. The Veteran should be afforded an 
appropriate medical examination to 
ascertain the etiology of his claimed 
bilateral upper and bilateral lower 
peripheral neuropathy.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file and offer an opinion 
as to whether any peripheral neuropathy 
found on examination is more likely than 
not (i.e., probably greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to the Veteran's military 
activity.  The examiner should explain the 
rationale behind this opinion.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  The examiner should 
indicate that it was reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


